COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00011-CR


RICARDO G. RAMIREZ                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Ricardo G. Ramirez is attempting to appeal the county criminal court’s

order dismissing his appeal from a Fort Worth municipal court’s judgment.

Because he has no right to appeal from the county criminal court’s order, we

dismiss the appeal for want of jurisdiction.

      A municipal court jury convicted appellant of assault by contact on January

11, 2011. In accordance with the jury’s verdict, the trial court assessed a $567

      1
       See Tex. R. App. P. 47.4.
fine and court costs. Although appellant filed an appeal in the county criminal

court, he did not also file a motion for new trial in the municipal court; thus, the

county criminal court dismissed the appeal.        See Tex. Gov’t Code Ann. §

30.00014(c)–(d) (West Supp. 2011) (providing that to perfect appeal to county

criminal court, appellant must file notice of appeal and motion for new trial with

municipal clerk not later than ten days after date of municipal court judgment).

      A person may appeal a county criminal court’s judgment on appeal of a

municipal court judgment to the court of appeals if (1) the fine assessed exceeds

$100 and if the county criminal court affirms the municipal court’s judgment or (2)

if the sole issue is the constitutionality of the statute or ordinance on which a

conviction is based. Tex. Gov’t Code Ann. § 30.00027(a) (West Supp. 2011).

This statute limits our jurisdiction of appeals from county criminal court appellate

decisions to the specific situations set forth in the statute. Tex. Vital Care v.

State, 323 S.W.3d 609, 612 (Tex. App.––Texarkana 2010, no pet.).

      We notified appellant that we were concerned that this court may not have

jurisdiction over the appeal because the county criminal court’s order may not be

appealable.   We gave appellant or any other party desiring to continue the

appeal ten days to file a response showing why the appeal should be continued.

Appellant’s timely response cites Martin v. State, 346 S.W.2d 840, 840–41 (Tex.

Crim. App. 1961), as authority for continuing the appeal.         Martin, however,

predates the Legislature’s enactment of section 30.00027; thus, it is not

controlling here. See Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992)


                                         2
(“[A]s there is nothing in the Texas Constitution which guarantees the right to

appeal a criminal conviction, that right is only as provided by the legislature.”).

      Because the county criminal court dismissed the appeal from the municipal

court’s judgment––instead of affirming it––and because the sole issue of the

appeal was not the constitutionality of the statute upon which appellant’s

conviction is based,2 we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f); Tex. Vital Care, 323 S.W.3d at 612.



                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 22, 2012




      2
        Appellant argued to the county criminal court before the dismissal that his
trial counsel had been ineffective for failing to object to testimony by appellant’s
wife and mother-in-law.


                                          3